DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 11-18) in the reply filed on 02/16/2022 is acknowledged.
Claims 1-10 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ajax et al. (US 20160231755; hereinafter Ajax).

Regarding claim 11, Ajax teaches a device (abstract; fig. 3; 14) comprising: 
a housing (100; [0051] “Zone controller 14 is shown to include a variety of electronic components contained within a housing 100.”; see also [0038] teaches that elements 14 “may include a housing”; as well as at least [0054-56]); 
a first temperature sensor (102; [0050]) located within the housing ([0051] teaches that the temperature sensor is included/contained in the housing; see also fig. 3 showing such location); 
processing circuitry (108; see fig. 3) located within the housing ([0051]; fig. 3) and configured to: 
receive signals from the first temperature sensor indicating a temperature within the housing ([0057]; see also fig. 3 showing this signal/data flow from the temperature sensor to the processing circuit); 
receive an indication of an operating mode for the device (see at least [0074] teaching that the temperature compensation module 116 of the processing circuit may receive at least on/off mode information from the LCD as well as other device modes); 
determine a charge level of a load controlled by the device ([0074] teaches at least a “Backligh Level” parameter; see also [0055] teaching that heat events may include “activating LCD display 138, illuminating backlight 136, providing control outputs via relays 128 and triacs 130, activating power supply 134, using processor 108, and/or any other action or event that generates heat within housing 100.”; see fig. 3 showing these various heat sources within the 
determine a dynamic factor (172 “Sum Heat Rise” [0075]; [0087]; see also figs. 4 and 6 as well as [0091-92], especially step 610) based on: 
the determined temperature inside the housing (602; [0091]; see also [0054-55]), 
the operating mode (606; [0091]; see also [0074-75] and [0055-56]), and 
the charge level (606; [0074] teaches using charge level(s); [0091] teaches using these detected level heat events in the sum of the heat rise calculation; see fig. 6; see also fig. 4); and 
apply the dynamic factor to the determined temperature inside the housing to determine an ambient temperature (612; [0093] teaches that the changing/dynamic heat sum is used as an offset for the temperature measured inside the housing), wherein the ambient temperature is a temperature exterior to the housing ([0093] teaches that the offset is used to determine “The temperature outside the HVAC controller”; see fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ajax as applied to claim 11 above and in view of Furlong et al. (US 20110289951; hereinafter Furlong).

Regarding claim 12, Ajax lack teaching that the load comprises a water pump (teaching a general “HVAC system” 20; see fig. 3; abstract).
However, Furlong teaches an evaporative cooling system (abstract) having a water pump (98; [0050]) controlled by a controller (50) having ambient temperature sensing ([0053-56]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the HVAC system of Ajax with the specific knowledge of using the evaporative cooling system with a water pump of Furlong. This is because such systems are known to be efficient in certain environments. This is important in order to provide an energy efficient cooling option to an end user.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ajax as applied to claim 11 above and in view of Zimmerman et al. (US 20190178521, hereinafter Zimmerman).

Regarding claim 13, Ajax lacks direct and specific statement that the load comprises a multi-speed motor (teaching a general “HVAC system” 20; see fig. 3; abstract).
However, Zimmerman teaches an HVAC system (200; [0036]; [0032]; see [0002]) having a motor which may be driven at variable/multiple speeds ([0039]; see fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the HVAC system as a load of Ajax with the specific knowledge of using the HVAC system having a variable speed motor taught in Zimmerman. This is because such a variable/multi speed motor allows for driving a compressor 

Regarding claim 14, Ajax lacks direct and specific teaching that the operating mode selects a speed for the multi-speed motor (teaching control of a general HVAC system via relays/Triacs – see fig. 3).
However, Zimmerman teaches an HVAC system (200; [0036]; [0032]; see [0002]) having a motor which may be driven at variable/multiple speeds ([0039]; see fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the HVAC system control as a load of Ajax with the specific knowledge of using the HVAC system having a variable speed motor taught in Zimmerman. This is because such a variable/multi speed motor allows for driving a compressor at a desired speed (see [0039] of Zimmerman). This is important in order to provide an end user with functional control over the motor and ultimately the heating/cooling system.

Regarding claim 15, Ajax teaches that the processing circuitry is further configured to determine the dynamic factor based on whether the operating mode changes from a first operating mode to a second operating mode ([0074] in view of [0075] and [0091-92]; see fig. 6), wherein a first current through the device during the first operating mode is less than a second current through the device during the second operating mode ([0074] teaches that a first operating mode may be “0 for off” and as such will have a lower current than when a second operating mode “1 for on” is obtained).

claim 16, Ajax teaches that the processing circuitry is further configured to determine the dynamic factor based on whether the operating mode changes from the second operating mode to the first operating mode ([0091-92]; see fig. 6, especially step 610 teaching that the processing circuitry may calculate a temperature offset based on the detected changes in thermal events including operating mode changes).

Regarding claim 17, Ajax lacks direct and specific teaching that the charge level is based on power consumption by the multi-speed motor during operation of the multi-speed motor (teaching control of a general HVAC system via relays/Triacs – see fig. 3).
However, Zimmerman teaches an HVAC system (200; [0036]; [0032]; see [0002]) having a motor which may be driven at variable/multiple speeds ([0039]; see fig. 2) by a variable speed drive (212; see [0039] and fig. 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the HVAC system control charge level of Ajax with the specific knowledge of using the HVAC system having a variable speed motor controlled by a variable speed drive taught in Zimmerman. This is because such a variable/multi speed motor/frive allows for driving a compressor at a desired speed (see [0039] of Zimmerman). This is important in order to provide an end user with functional control over the motor and ultimately the heating/cooling system.

Regarding claim 18, Ajax lacks teaching that the processing circuitry is further configured to determine the charge level based on a temperature difference between the first temperature sensor and a second temperature sensor.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the HVAC system control charge level of Ajax with the specific knowledge of using the HVAC system having two temperature sensors for determining a difference thereof in Zimmerman. This is because such a two sensor arrangement allows for a more accurate ambient temperature detection ([0088] of Zimmerman). This is important in order to provide an end user with better control of the end user desired thermal control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855